                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

In Re:                                                 )
                                                       )
MOTION TO QUASH SUBPOENA                               )       No. 1:20-mc-00002-JPH-TAB
                                                       )



                        ORDER ON MOTION TO QUASH SUBPOENA

 I.      Introduction

         This matter is before the Court on John Gasper’s motion to quash a subpoena to produce

 documents issued by Weepah Holdings, LLC (“Weepah”). As explained in more detail below,

 Gasper’s motion to quash [Filing No. 1] is denied.

 II.     Background

         This discovery dispute arose from litigation pending in the United States Bankruptcy

 Court, District of Colorado, involving Leadville Corporation (“the Debtor”). [Filing No. 1, at

 ECF p. 1.] On December 19, 2019, Weepah served the underlying subpoena, seeking documents

 from Gasper related to the Debtor and the Colorado bankruptcy case. [Filing No. 1-1, at ECF p.

 11, 14-17.] The subpoena requested production by January 3, 2020. [Filing No. 11, at ECF p.

 11.] On January 3, 2020, Gasper filed his motion to quash. [Filing No. 1.] Weepah filed an

 objection to the motion. [Filing No. 5.] Gasper sought and was granted an extension of time to

 file a reply [Filing Nos. 8, 9], but Gasper never filed a reply.
III.   Discussion

       a.      Weepah’s standing

       First, Gasper claims that Weepah lacks standing to issue the subpoena because it has not

established it is a creditor or otherwise a party in interest. [Filing No. 1, at ECF p. 7.] Gasper

alleges Weepah has not filed a proof of claim or presented any other documentation of a claim

against the Debtor. [Filing No. 1, at ECF p. 7.] In response, Weepah contends that it is “a

secured creditor of the Debtor holding by assignment certain tax liens against substantially all the

Debtor’s mining claims and other real property and personal property interests in Lake and Park

Counties, Colorado.” [Filing No. 5, at ECF p. 1.] Weepah notes that no party has ever

challenged Weepah’s standing as either a creditor or party in interest in the underlying

bankruptcy proceedings. [Filing No. 5, at ECF p. 2.]

       Weepah filed an amended plan of reorganization with the bankruptcy court. [Filing No.

5, at ECF p. 2.] Additionally, Weepah issued its Rule 45 subpoena to Gasper after the

bankruptcy court granted a motion for Rule 2004 examination, which authorized Weepah to seek

document production from both Gasper and Scot B. Hutchins. [Filing No. 1-4, at ECF p. 2.]

Gasper has provided no evidence indicating that he ever contested that motion or the bankruptcy

court’s order. [Filing No. 5, at ECF p. 2.] Gasper could have done so by filing a reply and

responding to Weepah’s claims. Indeed, Gasper filed a motion seeking an extension of time to

file such reply, which the Court granted. Yet Gasper filed no reply. Thus, Gasper had an

opportunity to dispute whether Weepah is a secured creditor and chose not to do so. This

omission, combined with the other facts set forth above, establishes that Weepah has standing.




                                                  2
       b.      Other issues

       Gasper also argues that Weepah cannot show a reasonable basis to examine the

documents sought and that the subpoena both imposes an undue burden on him and requires

disclosure of privileged information. 1 [Filing No. 1, at ECF p. 9, 13.] Weepah, by contrast, asks

this Court to either deny Gasper’s motion to quash or, alternatively, to transfer the motion to the

bankruptcy court in Colorado. [Filing No. 5, at ECF p. 10.] In regard to burden of proof,

Weepah argues that Gasper has the burden of proof on a motion to quash, not Weepah. [Filing

No. 5, at ECF p. 4.] “Where the moving party shows that a subpoena duces tecum subjects it to

an undue burden or requires the disclosure of attorney-client privileged information, a court shall

modify or quash it pursuant to Fed. R. Civ. P. 45(c)(3)(A).” WM High Yield v. O’Hanlon, 460 F.

Supp. 2d 891, 895 (S.D. Ind. 2006). Thus, the burden falls on Gasper to demonstrate that the

subpoena subjects him to an undue burden or requires disclosure of privileged information.

       Nevertheless, even if Weepah needed to show a reasonable basis to examine the

requested documents, it has done so. Weepah has explained that it seeks information from

Gasper because he is one of the Debtor’s last known officers and has ties to Hutchins, the

Debtor’s last known officer. [Filing No. 5, at ECF p. 3.] In addition, Gasper has filed proofs of

claim in the bankruptcy proceeding. [Filing No. 5, at ECF p. 6.] Weepah believes Gasper has

knowledge of the Debtor’s last known operations, yet he has refused to provide any documents

in his possession. [Filing No. 5, at ECF p. 6.] These facts indicate that Weepah has a reasonable

basis to examine the requested documents.




1
 Additionally, Gasper argues that Weepah failed to allow reasonable time to comply with the
subpoena. [Filing No. 1, at ECF p. 13.] However, this issue is moot, since Gasper has not yet
complied and the initial time for compliance has passed.
                                                 3
       In relation to undue burden, Gasper contends that it would take significant time and cost

for him to review and process the requested documents and to parse out privileged information.

[Filing No. 1, at ECF p. 11.] “Relevancy is one of several factors a court must consider when

computing undue burden. . . . Additionally, a non-party status is a significant factor a court must

consider when assessing undue burden for the purpose of a Rule 45 motion.” WM High Yield,

460 F. Supp. 2d at 895-96. Here, Gasper is being asked to produce documents in his home state,

not to travel or sit for a deposition. In addition, Gasper previously asserted he has no records, yet

now he admits to having relevant documents and refuses to provide any documents in his

possession. [Filing No. 5, at ECF p. 5-7.] Gasper is not, as Weepah points out, “an innocent

third party who is being unduly burdened by Weepah.” [Filing No. 5, at ECF p. 6.] Rather,

Gasper—as a former officer of the Debtor—is believed to have knowledge of the Debtor’s last

known operations. [Filing No. 5, at ECF p. 6.] Gasper is an active participant in the underlying

litigation, and Weepah has explained why the documents sought are relevant. Gasper has not

provided the Court with compelling reasoning as to why he is subject to an undue burden.

       As for Gasper’s claim that many of the requested documents contain privileged

information, as Weepah points out, Gasper has provided no support for this claim or a privilege

log. If Gasper feels that any of the requested documents are in fact protected by confidentiality,

work product, or attorney-client privilege, he shall produce an appropriate privilege log

providing that information.




                                                 4
IV.     Conclusion

        Gasper’s motion to quash [Filing No. 1] is denied.2 Gasper shall comply with the

subpoena within 14 days of this order. The parties shall confer to find a resolution regarding the

sharing of costs related to the production of the requested documents. As noted above, to the

extent that Gasper believes documents sought to be produced are subject to privilege, such

documents may be withheld, subject to production of an appropriate privilege log within 14 days

of this order.

      Date: 2/20/2020
                          _______________________________
                           Tim A. Baker
                           United States Magistrate Judge
                           Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email




2
  Since the Court has ruled on the motion to quash, there is no need to address Weepah’s
alternative argument regarding transfer and whether exceptional circumstances exist. [Filing No.
5, at ECF p. 8-10.] Nor is the Court aware of any compelling reason to transfer this case, as
Gasper is a resident of Indiana and this Court is fully capable of addressing the motion to quash
without intricate familiarity with the underlying litigation in Colorado.
                                                 5
